            Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
                                              )
       v.                                     )       Criminal No. 20-10271-DPW
                                              )
(1) CEDRIC CROMWELL and                       )
(2) DAVID DEQUATTRO,                          )
                                              )
                       Defendants             )


                 UNITED STATES’ OPPOSITION TO DEFENDANTS’
               MOTIONS TO DISMISS COUNTS 1-5 OF THE INDICTMENT

       Defendant David DeQuattro has moved to dismiss all three counts asserted against him:

one count of Conspiracy to Commit Federal Programs Bribery, 18 U.S.C. § 666, in violation of

18 U.S.C. § 371 (Count One), and two substantive counts of Federal Programs Bribery (Counts

Four and Five). Doc. No. 34. Defendant Cedric Cromwell has also moved to dismiss Count One,

as well as the two substantive counts of Federal Programs Bribery asserted against him (Counts

Two and Three). Cromwell has not filed a separate memorandum of law. Instead, his motion

incorporates by reference the arguments raised in DeQuattro’s memorandum of law. Doc. No.

35.

       The United States respectfully requests that the Court reject all three arguments raised by

the defendants. First, the indictment alleges a quid pro quo. Second, the heightened quid pro quo

requirement from McCormick v. United States does not apply here but would be satisfied even if

it did. And third, assuming arguendo that the “official act” requirement set forth in McDonnell v.

United States applies to cases brought under 18 U.S.C. § 666, it is satisfied here.
            Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 2 of 9




                          FACTS ALLEGED IN THE INDICTMENT

        In 2014-2018, Cromwell was the elected Chairman of the Mashpee Wampanoag Tribe

(the “Tribe”), a federally recognized Indian Tribe that received federal grants totaling more than

$10,000 annually. Ind. ⁋⁋ 3-7. DeQuattro was a licensed architect and a shareholder, officer, and

director of an architecture and design firm identified in the indictment as the “Company.” Ind. ⁋

8. An unindicted co-conspirator identified in the indictment as the “Company President” was

authorized to direct the payment of Company funds, including for employee payroll purposes.

Ind. ⁋ 9.

        The Tribe voted to build and operate a resort and casino. Ind. ⁋ 10. The entity responsible

for all aspects of the casino project, including hiring and firing consultants, was a Tribe

subsidiary called the Mashpee Wampanoag Gaming Authority (the “Gaming Authority”). Ind. ⁋⁋

11, 14. The Gaming Authority operated through a five-member board of directors, of which

Cromwell was the President. Ind. ⁋⁋ 12-13.

        The Gaming Authority and the Company entered into a consulting agreement dated May

7, 2014, for the Company to serve as the owner’s representative for the casino project (the

“Contract”). Ind. ⁋ 15. The Contract did not have a termination date. It provided that either party

could terminate the Contract for cause with seven days’ notice, or for any reason with one

month’s notice. Ind. ⁋ 16.

        The Company, through DeQuattro, provided Cromwell with a stream of benefits worth

$57,549.37 that Cromwell solicited from DeQuattro and to which Cromwell was not entitled:

five $10,000 payments, one $4,000 payment, a used Bowflex home gym valued at $1,700, and a

weekend hotel stay for which the Company paid $1,849.37. Ind. ⁋⁋ 19(a), 19(c), 21-28, 31-35,




                                                  2
         Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 3 of 9




38-42, 45-51, 55-57, 64-67, 72-75, 80-83. Cromwell began soliciting these bribes not long after

the Contract was signed, and continued to solicit them for almost three years. Ind. ⁋⁋ 21, 80.

       Cromwell, DeQuattro, and the Company President conspired to conceal the bribes. In

regard to the six payments totaling $54,000, Cromwell and DeQuattro agreed to disguise the

identity of the payer by using checks written on DeQuattro’s personal account instead of

Company checks. Ind. ⁋⁋ 19(d), 19(g), 23, 32, 39, 48, 56, 74. DeQuattro and the Company

President agreed that the Company would reimburse DeQuattro, and that they would disguise the

reimbursement payments by characterizing them as employee bonuses or single-paycheck salary

increases and recording them on the Company’s books as payroll expenses. Ind. ⁋ 19(e), 19(j),

29-30, 36-37, 43-44, 52-53, 58-59, 76-77. Cromwell and DeQuattro conspired to conceal the fact

that Cromwell was the recipient of the payments by using an intermediary called CM

International Consulting LLC, a company owned by a friend of Cromwell’s identified in the

indictment as “Friend A,” or, in one case, by DeQuattro directly paying a shell entity that

Cromwell owned called One Nation Development LLC. Ind. ⁋⁋ 19(b), 19(f)-(g), 22-23, 32-33,

39-40, 45-46, 48-49, 55-57, 74-75. To further conceal the nature and source of the payments,

Cromwell directed Friend A not to pay him with CM International checks, but, instead, to buy

anonymous treasurer’s checks payable to Cromwell or One Nation Development. Ind. ⁋⁋ 19(h)-

(i), 24-28, 34-35, 41-42, 50-51.

       In exchange for this stream of payments and in-kind benefits, Cromwell agreed to

exercise his influence as the Chairman of the Tribe and President of the Gaming Authority’s

board of directors to ensure that the board did not terminate the Contract. Ind. ⁋ 17. And in fact,

the Contract was not terminated. Between July 18, 2014, and February 15, 2018, the Company

received almost $5 million under the Contract. Ind. ⁋ 19(a). The payments included fourteen



                                                 3
            Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 4 of 9




Gaming Authority checks signed or cosigned by Cromwell, including one check that Cromwell

signed the very day that DeQuattro delivered the Bowflex gym to Cromwell’s house. Ind. ⁋⁋ 54,

60-63, 68-71, 78-79, 84-86.

          Count One of the indictment charges Cromwell and DeQuattro with conspiring to violate

18 U.S.C. § 666 in violation of 18 U.S.C. § 371.

          In Counts Two and Three, Cromwell is charged with soliciting and accepting bribes

worth over $5,000, intending to be influenced in his role as Chairman of the Tribe and President

of the Gaming Authority, with regard to the Contract, in violation of 18 U.S.C. § 666(a)(1)(B).

Ind. ⁋⁋ 89-90. The bribe alleged in Count Two is a $10,000 check that DeQuattro wrote to One

Nation Development at Cromwell’s request. Ind. ⁋ 56. The stream-of-payments bribe alleged in

Count Three is the Bowflex gym, the $4,000 check, and the weekend hotel stay, all of which

Cromwell solicited within a one-year period and whose total value exceeded $5,000. Ind. ⁋⁋ 67,

74, 83.

          In Counts Four and Five, DeQuattro is charged with paying bribes worth over $5,000,

intending to influence Cromwell in his role as Chairman of the Tribe and President of the

Gaming Authority, with regard to the Contract, in violation of 18 U.S.C. § 666(a)(2). Ind. ⁋⁋ 91-

92. The bribes alleged in Counts Four and Five against DeQuattro are the same bribes alleged in

Counts Two and Three against Cromwell.

                                    STANDARD OF REVIEW

          “The indictment’s allegations are assumed to be true.” United States v. Stewart, 744 F.3d

17, 21 (1st Cir. 2014). The issue for the Court is “not whether the government has presented

enough evidence to support the charge, but solely whether the allegations in the indictment are

sufficient to apprise the defendant of the charged offense.” United States v. Brissette, 919 F.3d



                                                  4
         Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 5 of 9




670, 675 (1st Cir. 2019) (citation and internal quotation marks omitted). The defendants’ motions

must fail if they can “prepare a defense and plead double jeopardy in any future prosecution for

the same offense.” United States v. Rodriguez-Rivera, 918 F.3d 32, 34 (1st Cir. 2019) (citation

and internal quotation marks omitted).

                                          ARGUMENT

       The defendants make three arguments in support of dismissal. None has merit.

       1. The Indictment Alleges a Quid Pro Quo

       The defendants argue that the indictment fails to allege a quid pro quo. Doc. No. 34 at 7-

10. They are wrong. The quid was the stream of payments and in-kind benefits provided by

DeQuattro, and the quo was Cromwell’s agreement to use his influence as Chairman of the Tribe

and President of the Gaming Authority’s board of directors to ensure that the board did not

terminate the Contract. See Ind. ⁋ 17 (DeQuattro paid the bribes in exchange for Cromwell’s

agreement to “use his position and influence as Chairman of the Tribe and President of the

Gaming Authority . . . [to effect] favorable action or inaction on the Contract by the Gaming

Authority”) (emphasis added).

       When given in exchange for payment, an official’s promise to make something not

happen is just as criminal as a promise to make something happen. “‘[A] public official may not

demand payment as inducement for the promise to perform (or not to perform) an official act.’”

McCormick v. United States, 500 U.S. 257, 273 (1991) (quoting United States v. Dozier, 672

F.2d 531, 537 (5th Cir. 1982) (emphasis added)); accord United States v. Gracie, 731 F.3d 1, 3

(1st Cir. 2013) (“When a person with the power to do or not do something demands a payment

from the beneficiary of the exercise of that power as a condition for continuing to do so, the

payment is [a bribe].”) (emphasis added); United States v. Silver, 948 F.3d 538, 549 (2d Cir.



                                                 5
           Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 6 of 9




2020) (“What matters is that the official manifested a willingness to take payment for official

action or inaction.”) (emphasis added), petition for cert. docketed, No. 20-60 (U.S. July 23,

2020); United States v. Siegelman, 640 F.3d 1159, 1171 (11th Cir. 2011) (same); United States v.

Jennings, 160 F.3d 1006, 1014 (4th Cir. 1998) (same).

       2. The Indictment Is Not Dismissible Under McCormick

       The defendants next argue that the indictment fails to meet the heightened quid pro quo

standard articulated in McCormick v. United States, 500 U.S. 257 (1991). Doc. No. 34 at 10-11.

       The defendant in McCormick was a state legislator who accepted a campaign contribution

from a group of doctors shortly before sponsoring legislation that supported the doctors. A jury

convicted the defendant of extortion under color of official right in violation of the Hobbs Act,

18 U.S.C. § 1951. The Supreme Court overturned the conviction. It recognized that not every

contribution to a politician’s campaign made around the time the politician supports legislation

benefiting the donor is necessarily corrupt; politicians often support legislation benefiting

constituents, and “campaigns must be run and financed.” McCormick, 500 U.S. at 274.

Therefore, in the context of a campaign contribution, the standard of proof for a bribe is higher.

Specifically, a political candidate’s receipt of a campaign contribution constitutes extortion under

color of official right only if the payment is made “in return for an explicit promise or

undertaking by the official to perform or not to perform an official act.” Id. at 273 (emphasis

added). “In such situations the official asserts that his official conduct will be controlled by the

terms of the promise or undertaking.” Id.; see United States v. Cruzado-Laureano, 404 F.3d 470,

482 (1st Cir. 2005) (describing this requirement as a “specific” quid pro quo). 1


       1
          The quid pro quo must be explicit, but it need not be express. “The official and the
payor need not state the quid pro quo in express terms, for otherwise the law’s effect could be
frustrated by knowing winks and nods.” Evans v. United States, 504 U.S. 255, 274 (1992)
                                                  6
           Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 7 of 9




       The government is unaware of any appellate decision in any circuit examining whether

McCormick extends to cases brought under 18 U.S.C. § 666. Assuming for the sake of argument

that it does, there are three reasons why the defendants’ position lacks merit.

       First, McCormick does not apply here because the indictment does not allege that

DeQuattro’s payments to Cromwell were campaign contributions. On the contrary, it alleges that

DeQuattro’s payments were not campaign contributions and he knew it. Ind. ⁋ 19(c). 2 Although

not required, the indictment cites facts supporting this allegation. For example, DeQuattro paid

Cromwell $50,000 between July 2014 and November 2015, even though Cromwell was not up

for reelection until 2017. Ind. ⁋⁋ 6 21, 23, 31-32, 38-39, 47-48, 55-56. In addition, DeQuattro did

not pay Cromwell or a Cromwell campaign account. Instead, he wrote out checks to an entity

called CM International Consulting LLC. Ind. ⁋ 19(f).

       Second, even if McCormick did apply, the heightened quid pro quo standard is an

evidentiary requirement, not a pleading requirement. See, e.g., United States v. Allinson, Crim.

No. R 17-390-2, 2017 WL 11351040, at *1 n.1 (E.D. Pa. Dec. 7, 2017) (“Whether the acts

alleged in the Indictment in fact satisfy the meaning of an explicit quid pro quo under

McCormick, . . . [is a] factual determination[] to be resolved after the Government has presented




(Kennedy, J., concurring). Nor must the agreement be proved with direct evidence. “[E]vidence
of a corrupt agreement in bribery cases is usually circumstantial, because bribes are seldom
accompanied by written contracts, receipts or public declarations of intentions.” United States v.
Friedman, 854 F.2d 535, 554 (2d Cir. 1988).
       2
          If DeQuattro argues at trial that he genuinely believed the payments were campaign
contributions, the jury will be required to examine the evidence relevant to his intent. See
McCormick, 500 U.S. at 271 (if there is a question “whether payments made to an elected
official are in fact campaign contributions, . . . the intention of the parties is a relevant
consideration in pursuing this inquiry”). Matters of intent, of course, are for the jury to decide.
Id. at 270.

                                                  7
             Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 8 of 9




evidence at trial.”). The heightened standard applies only if the defendant’s payment was, in fact,

a political contribution. Where, as here, that issue is disputed, it must be resolved by a jury. See

supra n.2. Only if the jury finds that the defendant’s payment was a political contribution must it

then determine whether the government has proved an explicit quid pro quo.

       Third, even if McCormick did apply in this case and was relevant at the pleadings stage, it

would be met here. The indictment alleges a specific quid pro quo: DeQuattro paid Cromwell in

exchange for Cromwell’s agreement to use his influence as Chairman of the Tribe and President

of the Gaming Authority’s board of directors to ensure the board did not terminate the Contract.

Ind. ⁋ 17.

       3. The Indictment Alleges an Official Act

       According to the defendants, the indictment does not allege that DeQuattro paid

Cromwell with intent to influence an “official act,” or that Cromwell solicited and accepted the

payments with intent to be influenced in the performance of an “official act,” a term used in 18

U.S.C. § 201. Doc. No. 34 at 11-16. The Supreme Court has held that an “official act” as used in

Section 201 means something more than setting up a meeting, talking to another official, or

organizing an event. McDonnell v. United States, 136 S. Ct. 2355, 2371 (2016).

       Section 666, unlike Section 201, does not use the term “official act.” The First Circuit has

not yet examined whether McDonnell applies in Section 666 cases. Every circuit court to have

decided the issue has held that it does not. Winfield v. U.S. Probation & Pretrial Servs., 810 F.

App’x 343, 344 (5th Cir. 2020), cert. denied, 2021 WL 78222 (U.S. Jan. 11, 2021); United States

v. Ng Lap Seng, 934 F.3d 110, 130 (2d Cir. 2019), cert. denied, 141 S. Ct. 161 (2020); United

States v. Porter, 886 F.3d 562, 565 (6th Cir. 2018); see also United States v. Maggio, 862 F.3d

642, 646 n.8 (8th Cir. 2017) (expressing doubt that McDonnell extends to Section 666).



                                                  8
         Case 1:20-cr-10271-DPW Document 36 Filed 01/25/21 Page 9 of 9




       However, assuming for the sake of argument that McDonnell applies in Section 666

cases, the requirement is met here. The indictment alleges that DeQuattro paid Cromwell in

exchange for Cromwell’s agreement to use his influence as Chairman of the Tribe and President

of the Gaming Authority’s board of directors to ensure the board did not vote to terminate the

Contract. Ind. ⁋ 17. Voting to terminate or not terminate the Contract was an official act.

                                         CONCLUSION

       For these reasons, the United States respectfully requests that the Court deny the

defendants’ motions to dismiss Counts One through Five of the indictment.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                        By: /s/ Christine Wichers
                                            CHRISTINE WICHERS
                                            Assistant U.S. Attorney




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on January 25,
2021.

                                              /s/ Christine Wichers
                                              Christine Wichers




                                                 9
